    Case 1:17-cv-00930-SHR-EB Document 401 Filed 03/16/21 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
WARREN EASLEY,                       :
       Plaintiff                     :
                                     :             No. 1:17-cv-930
           v.                        :
                                     :             (Judge Rambo)
BRENDA TRITT, et al.,                :
        Defendants                   :

                                 ORDER
     AND NOW, on this 16th day of March 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    The Clerk of Court is directed to correct the docket to reflect the proper
           spelling of the names of Defendants Corby, Gregoire, Keller, Kostinko,
           and Marhelko;

     2.    Defendants’ motion for summary judgment (Doc. No. 306) is
           GRANTED IN PART and DENIED IN PART, as follows:

           a.    The motion (Doc. No. 306) is GRANTED with respect to: (1)
                 Plaintiff’s Eighth Amendment claim concerning the security
                 lighting; (2) Plaintiff’s Eighth Amendment claim that female
                 nurses observed him naked; (3) Plaintiff’s Eighth Amendment
                 claim concerning conditions in the cells; (4) Plaintiff’s Eighth
                 Amendment claim concerning medical care; (5) Plaintiff’s
                 Eighth Amendment claim concerning the use of OC spray on
                 April 5, 2015; (6) Plaintiff’s First Amendment access to the
                 courts claim; and (7) Plaintiff’s First Amendment retaliation
                 claim against Defendants Corby, Gregoire, and Kostinko, and the
                 Clerk of Court is directed to defer the entry of judgment in favor
                 of Defendants on these claims until the conclusion of the above-
                 captioned proceedings;

           b.    The motion (Doc. No. 306) is DENIED with respect to
                 Plaintiff’s remaining claims;
Case 1:17-cv-00930-SHR-EB Document 401 Filed 03/16/21 Page 2 of 2




3.    The above-captioned case is REFERRED to the Court’s Prisoner
      Litigation Settlement Program;

4.    Joseph Barrett, Esq., the ADR Coordinator for the Middle District of
      Pennsylvania, is APPOINTED to serve as mediator;

5.    All settlement discussions are confidential and may not be utilized by
      any party if settlement is not reached;

6.    In order to reduce cost, time, expense, inconvenience, and to suitably
      address institutional security concerns, counsel for Defendants and the
      mediator will coordinate with officials for the Department of
      Corrections to schedule video-conference mediation sessions with
      Plaintiff at mutually convenient times, and in a manner that comports
      with the needs and concerns of prison officials;

7.    The parties shall complete mediation within sixty (60) days of the date
      of this Order; and

8.    The parties and the mediator shall promptly notify the Court in writing
      if this case is resolved through mediation.



                                      s/ Sylvia H. Rambo
                                      United States District Judge




                                  2
